IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ESTATE OF KENNETH C.             : No. 413 WAL 2016
ABBOTT, DECEASED                        :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: COLIN ABBOTT               : the Order of the Superior Court

IN RE: ESTATE OF KENNETH C.             : No. 414 WAL 2016
ABBOTT, DECEASED                        :
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: COLIN ABBOTT               : the Order of the Superior Court


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.